Citation Nr: 9907441	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran, who 
served on active duty from June 1980 to October 1982, 
appealed that decision, and the case was forwarded to the 
Board for review.

The Board observes that the RO rendered an April 1997 rating 
decision that recharacterized the issue as whether new and 
material evidence had been submitted sufficient to reopen the 
veteran's claim of service connection for PTSD, and denied 
the claim on the basis that new and material evidence had not 
been submitted. The Board notes, however, that pursuant to 
the May 1997 report of contact, the RO had apparently 
accepted as fact that the veteran had timely filed a 
substantive appeal, effective October 20, 1996, in regard to 
the RO's initial October 1995 rating decision denying service 
connection for PTSD.  The Board finds that the veteran did 
file a timely substantive appeal pursuant to 38 U.S.C.A. 
§ 7105 (1991), because the veteran's October 20, 1996 
substantive appeal was filed, according to the RO's report of 
contact, within the 60 days from the RO's August 20, 1996 
statement of the case determining that the veteran was not 
entitled to service connection for PTSD.  Thus, the RO's 
April 1997 denial is considered ineffectual, and the issue is 
properly characterized as entitlement to service connection 
for PTSD. 


FINDING OF FACT

The evidence supports a finding that the veteran currently 
suffers from PTSD sustained in service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred during service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends she was the victim of a sexual assault 
during service, resulting in her current PTSD. 

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Moreover, a claim for eligibility for service connection for 
PTSD requires (1) a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal 
connection between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet App. 128, 138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996). 

Initially, the Board finds that the veteran has submitted a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a). 

The veteran's service medical records (SMRs) reveal that in 
September 1981, the veteran was treated at the United States 
Army Community Hospital in Ft. Campbell, Kentucky, at which 
time she was diagnosed with "[p]sychotic reaction, acute, 
severe, manifested by disturbance of mood, affect, and 
thought disorder."  There is also documentation in the SMRs, 
specifically the veteran's August 1982 report of medical 
history prior to her release from active duty, that the 
veteran was seen for psychiatric observation and evaluation 
from mid-September 1981 to mid-October 1981 at Ft. Gordon, 
Georgia.

The claims file also contains an affidavit, dated in July 
1982 and signed by the veteran.  Although this affidavit has 
been heavily redacted, it nevertheless appears to 
substantiate her claim of being raped or sexually assaulted 
during service.  

Additionally, the record contains a March 1995 VA treatment 
record, which includes an assessment of PTSD secondary to 
rape.  

The Board has reviewed the entire record and concludes that 
the evidence is at least in relative equipoise on the 
question of whether the veteran's PTSD had its onset as a 
result of an in-service sexual assault.  The evidence shows 
that the veteran was diagnosed with an acute and severe 
"psychotic reaction" during service, contains an affidavit 
signed while she was in service detailing the sexual assault 
carried out against her, and post-service medical records 
which demonstrate she presently suffers from PTSD.  Applying 
the benefit-of- the-doubt doctrine (38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), service 
connection for PTSD was warranted.


ORDER

Service connection for PTSD is warranted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


